EXHIBIT 10.8
 
EXECUTION COPY
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is dated as of June 6, 2011 (the
“Effective Date”) between BIA DIGITAL PARTNERS SBIC II LP, a Delaware limited
partnership with an office located at 15120 Enterprise Court, Chantilly, VA
20151 (“Purchaser”), and each of the parties listed as a “Guarantor” on the
signature pages hereto (individually and collectively, jointly and severally,
the “Guarantor”).  The parties agree as follows:
 
1              RECITALS
 
Guarantor has executed and delivered a certain Unconditional Guaranty to
Purchaser dated as of the date hereof (as may be amended, restated, or otherwise
modified from time to time, the “Guaranty”) of the obligations and liabilities
of GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware corporation, GLOBAL TELECOM &
TECHNOLOGY AMERICAS, INC., a Virginia Corporation, WBS CONNECT, LLC., a Colorado
limited liability company, PACKETEXCHANGE, INC., a Delaware corporation and
PACKETEXCHANGE (USA), INC., a Delaware corporation (individually and
collectively, “Borrower”) to Purchaser pursuant to that certain Note Purchase
Agreement by and between Borrower and Purchaser dated as of the date hereof (as
may be amended, restated, or otherwise modified from time to time, the “Note
Purchase Agreement”).  Purchaser has agreed to purchase the Notes from Borrower,
but only upon the condition that Guarantor execute and deliver this Security
Agreement to secure the payment and performance of the obligations and
liabilities of Guarantor under the Guaranty (the “Liabilities”) in accordance
with the terms of this Agreement.  The terms “including” and “includes” always
mean “including (or includes) without limitation”.  Capitalized terms used in
this Agreement shall have the meanings set forth in Section 11.  Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Note Purchase Agreement.
 
2              CREATION OF SECURITY INTEREST
 
2.1           Grant of Security Interest.  Guarantor hereby grants Purchaser, to
secure the payment and performance in full of all of the Liabilities, a
continuing security interest in, and pledges to Purchaser, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.
 
2.2           Priority of Security Interest.  Guarantor represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Purchaser’s Lien under this Agreement).  If Guarantor shall acquire a commercial
tort claim, Guarantor shall promptly notify Purchaser in a writing signed by
Guarantor of the general details thereof and grant to Purchaser in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Purchaser.
 
If this Agreement is terminated, Purchaser’s Lien in the Collateral shall
continue until the Liabilities (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Liabilities and at
such time as the Note Purchase Agreement has terminated, Purchaser shall, at
Guarantor’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Guarantor.
 
2.3           Authorization to File Financing Statements.  Guarantor hereby
authorizes Purchaser to file financing statements, without notice to Guarantor,
with all appropriate jurisdictions to perfect or protect Purchaser’s interest or
rights hereunder, including a notice that any disposition of the Collateral,
except as set forth in this Agreement, by any Guarantor or any other Person,
shall be deemed to violate the rights of Purchaser under the Code.  Such
financing statements may indicate the Collateral as “all
 

 
 

--------------------------------------------------------------------------------

 

assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Purchaser’s discretion.
 
3              REPRESENTATIONS AND WARRANTIES
 
Guarantor represents and warrants as follows:
 
3.1           Due Organization, Authorization; Power and Authority.  Guarantor
and each of its Subsidiaries is duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on the Note Parties’ business, taken as a
whole.  In connection with this Agreement, Guarantor has delivered to Purchaser
a completed certificate signed by Guarantor, entitled “Perfection
Certificate”.  Guarantor represents and warrants to Purchaser that
(a) Guarantor’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Guarantor is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Guarantor’s organizational
identification number or accurately states that Guarantor has none; (d) the
Perfection Certificate accurately sets forth Guarantor’s place of business, or,
if more than one, its chief executive office as well as Guarantor’s mailing
address (if different than its chief executive office); (e) Guarantor (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Guarantor and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Guarantor may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Guarantor is not now a
Registered Organization but later becomes one, Guarantor shall promptly notify
Purchaser of such occurrence and provide Purchaser with Guarantor’s
organizational identification number.
 
The execution, delivery and performance by Guarantor of the Note Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Guarantor’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Guarantor or any of its Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Guarantor is bound.  Guarantor is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on the Note
Parties’ business, taken as a whole.
 
3.2           Collateral.  Guarantor has good title to each item of the
Collateral upon which it purports to grant a Lien hereunder, free and clear of
any and all Liens except Permitted Liens.  Guarantor has no deposit accounts
other than the deposit accounts with Purchaser, the deposit accounts, if any,
described in the Perfection Certificate delivered to Purchaser in connection
herewith, or of which Guarantor has given Purchaser notice and taken such
actions as are necessary to give Purchaser a perfected security interest
therein.  The Accounts are bona fide, existing obligations of the Account
Guarantors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
5.2.  In the event that Guarantor, after the date hereof, intends to store or
otherwise deliver any
 

 
-2-

--------------------------------------------------------------------------------

 

portion of the Collateral in excess of One Hundred Thirty Thousand Dollars
($130,000.00) for all Note Parties, to a bailee, then Guarantor will first
receive the written consent of Purchaser and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Purchaser in
its sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Guarantor is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Guarantor and noted on the Perfection Certificate.  Each Patent
which it owns or purports to own and which is material to Guarantor’s business
is, to the knowledge of Guarantor, valid and enforceable, and no part of the
Intellectual Property which Guarantor owns or purports to own and which is
material to the Note Parties’ business taken as a whole has been judged invalid
or unenforceable, in whole or in part.  To the best of Guarantor’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not have a
material adverse effect on the Note Parties’ business taken as a whole.
 
Except as noted on the Perfection Certificate, Guarantor is not a party to, nor
is it bound by, any Restricted License.
 
3.3           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
the Note Parties or their Subsidiaries involving more than, individually or in
the aggregate, Five Hundred Thousand Dollars ($500,000).
 
3.4           [Reserved].
 
3.5           Solvency.  Guarantor is able to pay its debts (including trade
debts) as they mature.
 
3.6           Regulatory Compliance.  Guarantor is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act of 1940, as amended.  Guarantor is not engaged as one of its
important activities in extending credit for margin stock (under Regulations X,
T and U of the Federal Reserve Board of Governors).  Guarantor has complied in
all material respects with the Federal Fair Labor Standards Act.  Neither
Guarantor nor any of its Subsidiaries is a “holding company” or an “affiliate”
of a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of
2005.  Guarantor has not violated any laws, ordinances or rules, the violation
of which could reasonably be expected to have a material adverse effect on its
business.  None of Guarantor’s or any of its Subsidiaries’ properties or assets
has been used by Guarantor or any Subsidiary or, to the best of Guarantor’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than legally.  Guarantor and each of
its Subsidiaries have obtained all consents, approvals and authorizations of,
made all declarations or filings with, and given all notices to, all
Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where the failure to obtain or make
such consents, declarations, notices or filings would not reasonably be expected
to have a material adverse effect on the Note Parties’ business, taken as a
whole.
 
3.7           Subsidiaries; Investments.  Guarantor does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
3.8           Tax Returns and Payments; Pension Contributions.  Guarantor has
timely filed all required tax returns and reports, and Guarantor has paid, or
made provisions to pay, all foreign, federal,
 

 
-3-

--------------------------------------------------------------------------------

 

state and local taxes, assessments, deposits and contributions owed by Guarantor
in excess of Fifty Thousand Dollars ($50,000) for all Note Parties; provided,
that Guarantor may defer payment of any contested taxes, provided further that
Guarantor (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Purchaser in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”.  Guarantor has no knowledge of any claims or adjustments proposed for any
of Guarantor's prior tax years which could result in additional taxes becoming
due and payable by Guarantor.  Guarantor has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Guarantor has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Guarantor, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
3.9           Full Disclosure.  No written representation, warranty or other
statement of Guarantor in any certificate or written statement given to
Purchaser, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Purchaser, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Purchaser that
the projections and forecasts provided by Guarantor in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).
 
5.12           Definition of “Knowledge.”  For purposes of the Note Documents,
whenever a representation or warranty is made to Guarantor’s knowledge or
awareness, to the “best of” Guarantor’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
4              AFFIRMATIVE COVENANTS
 
Guarantor shall do all of the following:
 
4.1           Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on the Note Parties’
business or operations taken as a whole.  Guarantor shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which would reasonable be expected to have a
material adverse effect on the Note Parties’ business, taken as a whole.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Guarantor of its obligations under the Note Documents to which it
is a party and the grant of a security interest to Purchaser in all of its
property.  Guarantor shall promptly notify Purchaser of any such Governmental
Approvals obtained by Guarantor and, upon request of Purchaser, provide copies
of any such obtained Governmental Approvals to Purchaser.
 
4.2           Taxes; Pensions.  Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Guarantor
and each of its Subsidiaries, except for deferred payment of any taxes
contested, or otherwise permitted, pursuant to the terms of Section 3.8 hereof,
and shall deliver to Purchaser, on demand, appropriate
 

 
-4-

--------------------------------------------------------------------------------

 

certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
4.3           Access to Collateral; Books and Records.  Allow Purchaser, or its
agents, at reasonable times, on two (2) Business Days’ notice (provided no
notice is required if an Event of Default has occurred and is continuing), shall
have the right, up to two (2) times in any fiscal year, to inspect the
Collateral and audit and copy Guarantor’s Books.  The foregoing inspections and
audits shall be at Guarantor’s expense, and the charge therefor shall be $850
per person per day (or such higher amount as shall represent Purchaser’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Guarantor and Purchaser schedule an audit more than
fifteen (15) days in advance, and Guarantor cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Purchaser, then (without
limiting any of Purchaser’s rights or remedies), Guarantor shall pay Purchaser a
fee of $1,000 plus any out-of-pocket expenses incurred by Purchaser to
compensate Purchaser for the anticipated costs and expenses of the cancellation
or rescheduling.  Such charges shall not be duplicative of charges under the
Note Purchase Agreement.
 
4.4           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Guarantor’s industry and location and
as Purchaser may reasonably request.  Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to
Purchaser.  All property policies shall have a lender’s loss payable endorsement
showing Purchaser as the sole lender loss payee and waive subrogation against
Purchaser and shall provide that the insurer must endeavor to give Purchaser at
least thirty (30) days notice before canceling or declining to renew its
policy.  All liability policies shall show, or have endorsements showing,
Purchaser as an additional insured, and all such policies (or the loss payable
and additional insured endorsements) shall provide that the insurer shall
endeavor to give Purchaser at least thirty (30) days notice before canceling or
declining to renew its policy.  At Purchaser’s request, Guarantor shall deliver
certified copies of policies and evidence of all premium payments.  Proceeds
payable under any policy shall, at Purchaser’s option, following the occurrence
and during the continuance of an Event of Default, be payable to Purchaser on
account of the Liabilities.  If Guarantor fails to obtain insurance as required
under this Section 4.3 or to pay any amount or furnish any required proof of
payment to third persons and Purchaser, Purchaser may make all or part of such
payment or obtain such insurance policies required in this Section 4.3, and take
any action under the policies Purchaser deems prudent.
 
4.5           Operating Accounts.
 
(a)          Maintain its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Purchaser and Purchaser’s affiliates.  
 
(b)           Provide Purchaser five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Purchaser or Purchaser’s Affiliates.  For each Collateral Account
that Guarantor at any time maintains, Guarantor shall cause the applicable bank
or financial institution (other than Purchaser) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Purchaser’s Lien in such Collateral Account in accordance with the terms
hereunder which Control Agreement may not be terminated without the prior
written consent of Purchaser.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Guarantor’s
employees and identified to Purchaser by Guarantor as such.
 
4.6           Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Purchaser in writing of
material infringements of its Intellectual Property
 

 
-5-

--------------------------------------------------------------------------------

 

known to Guarantor; and (iii) not allow any Intellectual Property material to
the Note Parties’ business, taken as a whole, to be abandoned, forfeited or
dedicated to the public without Purchaser’s written consent.
 
(b)           If Guarantor (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Guarantor shall promptly
provide written notice thereof to Purchaser and shall execute such intellectual
property security agreements and other documents and take such other actions as
Purchaser shall request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Purchaser in
such property.  If Guarantor decides to register any Copyrights or mask works in
the United States Copyright Office, Guarantor shall: (x) provide Purchaser with
at least fifteen (15) days prior written notice of Guarantor’s intent to
register such Copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Purchaser may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Purchaser in the Copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office.  Guarantor shall promptly provide to Purchaser
copies of all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works, together with evidence of the recording of
the intellectual property security agreement necessary for Purchaser to perfect
and maintain a first priority security interest in such property.
 
(c)           Provide written notice to Purchaser within ten (10) days of
entering or becoming bound by any material Restricted License (other than
over-the-counter software that is commercially available to the public).
Guarantor shall take such steps as Purchaser requests to obtain the consent of,
or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Purchaser to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such Restricted License, whether now existing or entered
into in the future, and (ii) Purchaser to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Purchaser’s rights and remedies under this Agreement and the other Note
Documents.
 
4.7           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Purchaser, without
expense to Purchaser, Guarantor and its officers, employees and agents and
Guarantor's books and records, to the extent that Purchaser may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Purchaser with respect to any Collateral or relating to
Guarantor.
 
4.8           Further Assurances.  Execute any further instruments and take
further action as Purchaser reasonably requests to perfect or continue
Purchaser’s Lien in the Collateral or to effect the purposes of this
Agreement.  Deliver to Purchaser, within five (5) days after the same are sent
or received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Guarantor or any of its Subsidiaries.
 
5              NEGATIVE COVENANTS
 
Guarantor shall not do any of the following without Purchaser’s prior written
consent:
 

 
-6-

--------------------------------------------------------------------------------

 

5.1           Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Guarantor and/or its Subsidiaries in the ordinary course of
business; and (d) in connection with Permitted Liens and Permitted Investments.
 
5.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Guarantor and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) enter into any transaction or series of related transactions in
which the stockholders of Guarantor who were not stockholders immediately prior
to the first such transaction own more than forty percent (40%) of the voting
stock of Guarantor immediately after giving effect to such transaction or
related series of such transactions (other than by the sale of Guarantor’s
equity securities in a public offering or to venture capital investors so long
as Guarantor identifies to Purchaser the venture capital investors prior to the
closing of the transaction and provides to Purchaser a description of the
material terms of the transaction).  Guarantor shall not, without at least
thirty (30) days prior written notice to Purchaser: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Ten Thousand Dollars ($10,000) in Guarantor’s assets
or property) or deliver any portion of the Collateral valued, individually or in
the aggregate, in excess of Ten Thousand Dollars ($10,000)  to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of
organization.  If Guarantor intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Ten Thousand Dollars
($10,000) to a bailee, and Purchaser and such bailee are not already parties to
a bailee agreement governing both the Collateral and the location to which
Guarantor intends to deliver the Collateral, then Guarantor will first receive
the written consent of Purchaser, and such bailee shall execute and deliver a
bailee agreement in form and substance satisfactory to Purchaser in its
reasonable discretion.
 
5.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Guarantor.
 
5.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
5.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Purchaser) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Guarantor or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Guarantor’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
5.1 hereof and the definition of “Permitted Liens” herein.
 
5.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 4.4(b) hereof.
 
5.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Guarantor may convert any of its
 

 
-7-

--------------------------------------------------------------------------------

 

convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Guarantor may pay
dividends solely in common stock/shares; (iii) Guarantor may repurchase the
stock of former employees or consultants pursuant to stock/share repurchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided
such repurchase does not exceed in the aggregate of One Hundred Thousand Dollars
($100,000) per fiscal year; and (iv) Guarantor may make dividends or
distributions to any Borrower; or (b) directly or indirectly make any Investment
(including, without limitation, any additional Investment in any Subsidiary)
other than Permitted Investments, or permit any of its Subsidiaries to do so.
 
5.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Guarantor,
except for transactions that are in the ordinary course of Guarantor’s business,
upon fair and reasonable terms that are no less favorable to Guarantor than
would be obtained in an arm’s length transaction with a non-affiliated Person.
 
5.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Liabilities owed to Purchaser.
 
5.10           Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System); fail to meet the minimum funding
requirements of ERISA, permit a Reportable Event or non-exempt Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Guarantor’s
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Guarantor, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
6              EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
6.1           Covenant Default.
 
(a) Guarantor fails or neglects to perform any obligation in Sections 4.3, 4.4,
4.5, 4.6, or 4.7 or violates any covenant in Section 5; or
 
(b) Guarantor fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant or agreement contained in this Agreement or
any of the other Note Documents, and as to any default (other than those
specified in this Section 6) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Guarantor be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Guarantor
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default.
 

 
-8-

--------------------------------------------------------------------------------

 

Cure periods provided under this section shall not apply, among other things, to
financial covenants or any other covenants set forth in clause (a) above;
 
6.2           Material Adverse Change.  A Material Adverse Change occurs;
 
6.3           Attachment; Levy; Restraint on Business.
 
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Guarantor or of any entity under the control of Guarantor
(including a Subsidiary) on deposit or otherwise maintained with Purchaser or
any Purchaser Affiliate, or (ii) a notice of lien or levy is filed against any
of Guarantor’s assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise); or
 
(b) (i) any material portion of Guarantor’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Guarantor from conducting any material part of
its business;
 
6.4           Insolvency  (a) Guarantor is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Guarantor
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Guarantor and not dismissed or stayed within thirty (30) days;
 
6.5           Other Agreements.  There is, under any agreement to which
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
for all Note Parties in excess of One Hundred Thousand Dollars ($100,000); or
(b) any default by Guarantor, the result of which could have a material adverse
effect on the Note Parties’ business, taken as a whole;
 
6.6           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
Two Hundred Thousand Dollars ($200,000) shall be rendered against the Note
Parties and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay;
 
6.7           Misrepresentations.  Guarantor or any Person acting for Guarantor
makes any representation, warranty, or other statement now or later in this
Agreement, any Note Document or in any writing delivered to Purchaser or to
induce Purchaser to enter this Agreement or any Note Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;
 
6.8           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Purchaser; or
 
6.9            Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change.
 
7              PURCHASER’S RIGHTS AND REMEDIES
 

 
-9-

--------------------------------------------------------------------------------

 

7.1           Rights and Remedies.  While an Event of Default occurs and
continues Purchaser may, without notice or demand, do any or all of the
following:
 
(a)           declare all Liabilities immediately due and payable (but if an
Event of Default described in Section 6.4 occurs all Liabilities are immediately
due and payable without any action by Purchaser);
 
(b)           stop extending credit for Guarantor’s benefit under this Agreement
or under any other agreement between any Note Party and Purchaser;
 
(c)           settle or adjust disputes and claims directly with Account
Guarantors for amounts on terms and in any order that Purchaser considers
advisable, notify any Person owing Guarantor money of Purchaser’s security
interest in such funds, and verify the amount of such account;
 
(d)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Guarantor shall assemble the Collateral if Purchaser requests and
make it available as Purchaser designates.  Purchaser may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Guarantor grants Purchaser a license to enter and occupy any of its premises,
without charge, to exercise any of Purchaser’s rights or remedies;
 
(e)           apply to the Liabilities any (i) balances and deposits of
Guarantor it holds, or (ii) any amount held by Purchaser owing to or for the
credit or the account of Guarantor;
 
(f)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Purchaser is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Guarantor’s labels, Patents, Copyrights, mask works, rights of use of
any name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Purchaser’s exercise of its rights under this Section, Guarantor’s rights under
all licenses and all franchise agreements inure to Purchaser’s benefit;
 
(g)           place a “hold” on any account maintained with Purchaser and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(h)           demand and receive possession of Guarantor’s Books; and
 
(i)           exercise all rights and remedies available to Purchaser under the
Note Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).
 
7.2           Power of Attorney.  Guarantor hereby irrevocably appoints
Purchaser as its lawful attorney-in-fact, exercisable upon the occurrence and
during the continuance of an Event of Default, to:  (a) endorse Guarantor’s name
on any checks or other forms of payment or security; (b) sign Guarantor’s name
on any invoice or bill of lading for any Account or drafts against Account
Guarantors; (c) settle and adjust disputes and claims about the Accounts
directly with Account Guarantors, for amounts and on terms Purchaser determines
reasonable; (d) make, settle, and adjust all claims under Guarantor’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Purchaser or a third party as the
Code permits.  Guarantor hereby appoints Purchaser as its lawful
attorney-in-fact to sign Guarantor’s name on
 

 
-10-

--------------------------------------------------------------------------------

 

any documents necessary to perfect or continue the perfection of Purchaser’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Liabilities have been satisfied in full.  Purchaser’s
foregoing appointment as Guarantor’s attorney in fact, and all of Purchaser’s
rights and powers, coupled with an interest, are irrevocable until all
Liabilities have been fully repaid and performed.
 
7.3           Protective Payments.  If Guarantor fails to obtain the insurance
called for by Section 4.3 or fails to pay any premium thereon or fails to pay
any other amount which Guarantor is obligated to pay under this Agreement or any
other Note Document, Purchaser may obtain such insurance or make such payment,
and all amounts so paid by Purchaser are Purchaser Expenses and immediately due
and payable, bearing interest at the then highest rate applicable to the
Liabilities, and secured by the Collateral.  Purchaser will make reasonable
efforts to provide Guarantor with notice of Purchaser obtaining such insurance
at the time it is obtained or within a reasonable time thereafter.  No payments
by Purchaser are deemed an agreement to make similar payments in the future or
Purchaser’s waiver of any Event of Default.
 
7.4           Application of Payments and Proceeds Upon Default.  Unless an
Event of Default has occurred and is continuing, Purchaser may apply any funds
in its possession, whether from Guarantor account balances, payments, or
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, first, to Purchaser Expenses, including without
limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Purchaser in the exercise of its rights under this
Agreement; second, to the interest due upon any of the Liabilities; and third,
to the principal of the Liabilities and any applicable fees and other charges,
in such order as Purchaser shall determine in its sole discretion.  Any surplus
shall be paid to Guarantor or other Persons legally entitled thereto; Guarantor
shall remain liable to Purchaser for any deficiency.  If an Event of Default has
occurred and is continuing, Purchaser may apply any funds in its possession,
whether from Guarantor account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Liabilities in such order as Purchaser shall determine in its
sole discretion.  Any surplus shall be paid to Guarantor or other Persons
legally entitled thereto; Guarantor shall remain liable to Purchaser for any
deficiency.  If Purchaser, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Purchaser shall have the option,
exercisable at any time, of either reducing the Liabilities by the principal
amount of the purchase price or deferring the reduction of the Liabilities until
the actual receipt by Purchaser of cash therefor.
 
7.5           Purchaser’s Liability for Collateral.  So long as Purchaser
complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Purchaser, Purchaser shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Guarantor bears all risk of loss, damage or destruction of the
Collateral.
 
7.6           No Waiver; Remedies Cumulative.  Purchaser’s failure, at any time
or times, to require strict performance by Guarantor of any provision of this
Agreement or any other Note Document shall not waive, affect, or diminish any
right of Purchaser thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
the party granting the waiver and then is only effective for the specific
instance and purpose for which it is given.  Purchaser’s rights and remedies
under this Agreement and the other Note Documents are cumulative.  Purchaser has
all rights and remedies provided under the Code, by law, or in
equity.  Purchaser’s exercise of one right or remedy is not an election and
shall not preclude Purchaser from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Purchaser’s waiver
of any Event of Default is not a continuing waiver.  Purchaser’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
 

 
-11-

--------------------------------------------------------------------------------

 

7.7           Demand Waiver.  Guarantor waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Purchaser on which
Guarantor is liable.
 
8              NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), by any party to this Agreement must be in
writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Purchaser or Guarantor may change its notice address by
giving the other party written notice thereof.  Each such Communication shall be
deemed to have been validly served, given, or delivered: (a) upon the earlier of
actual receipt and three (3) Business Days after deposit in the U.S. mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by facsimile transmission (with such
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below.  Advance requests made pursuant to Section 3.4
must be in writing and may be in the form of electronic mail, delivered to
Purchaser by Guarantor at the e-mail address of Purchaser provided below and
shall be deemed to have been validly served, given, or delivered when sent (with
such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section
10).  Purchaser or Guarantor may change its address, facsimile number, or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.
 
If to Guarantor:       c/o Global Telecom and Technology, Inc.
                                  8484 Westpark Drive, Suite 720
                                  McLean, Virginia 22102
                                  Attn:  Mr. Eric Swank
                                  Fax:  (703) 442-5595
                                  Email: eric.swank@gt-t.net
 
with a copy to:        Kelley Drye & Warren, LLP
                                  Washington Harbour, Suite 400
                                  3050 K Street NW
                                  Washington, D.C. 20007
                                  Attn: Brad Mutschelknaus, Esquire
                                  Fax: (202) 342-8451
                                  Email: bmutschelknaus@kelleydrye.com
 
If to Purchaser:       BIA Digital Partners SBIC II LP
                                  15120 Enterprise Court
                                  Chantilly, VA 20151
                                  Attn: Mr. Lloyd Sams
                                  Fax:  (703) 227-9645
                                  Email:  lsams@bia.com
 
with a copy to:        Proskauer Rose LLP
                                  One International Place
                                  Boston, Massachusetts 02110
                                  Attn:  Steven Ellis, Esquire
 


 

 
-12-

--------------------------------------------------------------------------------

 

  Fax: (617) 526-9899
                                  Email: sellis@proskauer.com
 
9              CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
New York law governs the Note Documents without regard to principles of
conflicts of law.  Guarantor and Purchaser each submit to the exclusive
jurisdiction of the State and Federal courts in the City of New York, State of
New York; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Purchaser from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Liabilities, or to enforce a judgment or other court order in favor of
Purchaser.  Guarantor expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Guarantor
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE,
PURCHASER SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH
PURCHASER DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL
OR TO OTHERWISE ENFORCE PURCHASER’S RIGHTS AGAINST GUARANTOR OR ITS PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND PURCHASER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE NOTE DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
10              GENERAL PROVISIONS
 
10.1           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Guarantor may
not assign this Agreement or any rights or obligations under it without
Purchaser’s prior written consent (which may be granted or withheld in
Purchaser’s discretion).  Purchaser has the right, without the consent of or
notice to Guarantor, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, Purchaser’s
obligations, rights, and benefits under this Agreement and the other Note
Documents.
 
10.2           Indemnification.  Guarantor agrees to indemnify, defend and hold
Purchaser and its directors, officers, employees, agents or attorneys (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Note Documents; and (b) all
losses or expenses (including Purchaser Expenses) incurred, or paid by such
Indemnified Person as a result of, following from or arising from transactions
between Purchaser and Guarantor contemplated by the Note Documents (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct.
 
10.3           Time of Essence.  Time is of the essence for the performance of
all Liabilities in this Agreement.
 
10.4           Correction of Note Documents.  Purchaser may correct patent
errors and fill in any blanks in the Note Documents consistent with the
agreement of the parties so long as Purchaser provides
 

 
-13-

--------------------------------------------------------------------------------

 

Guarantor with written notice of such correction and allows Guarantor at least
ten (10) days to object to such correction.  In the event of such objection,
such correction shall not be made except by an amendment signed by both
Purchaser and Guarantor.
 
10.5           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
10.6           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Note Document, or waiver, discharge or
termination of any obligation under any Note Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Note Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Note Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Note Documents merge into the Note
Documents.
 
10.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
10.8           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Liabilities (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Guarantor in Section 10.2 to indemnify Purchaser shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.
 
10.9           Confidentiality.  In handling any confidential information,
Purchaser shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Purchaser’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Purchaser, collectively, “Purchaser Entities”) in connection with
their business with the Note Parties; (b) to prospective transferees or
purchasers of any interest in the Notes (provided, however, Purchaser shall use
commercially reasonable efforts to obtain any prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Purchaser’s regulators or as
otherwise required in connection with Purchaser’s examination or audit; (e) as
Purchaser considers appropriate in exercising remedies under the Note Documents;
and (f) to third-party service providers of Purchaser so long as such service
providers have executed a confidentiality agreement with Purchaser with terms no
less restrictive than those contained herein.  Confidential information does not
include information that is either: (i) in the public domain or in Purchaser’s
possession when disclosed to Purchaser, or becomes part of the public domain
after disclosure to Purchaser other than as a result of a breach by Purchaser or
its Affiliates of their confidentiality obligations hereunder; or (ii) disclosed
to Purchaser by a third party if Purchaser does not know that the third party is
prohibited from disclosing the information.
 
Purchaser Entities may use the confidential information for reporting purposes
and the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Guarantor.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 

 
-14-

--------------------------------------------------------------------------------

 

10.10           Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Guarantor and Purchaser arising out of or relating to the
Note Documents, Purchaser shall be entitled to recover its reasonable attorneys’
fees and other costs and expenses incurred, in addition to any other relief to
which it may be entitled.
 
10.11           Right of Set Off.   Guarantor hereby grants to Purchaser, a
lien, security interest and right of set off as security for all Liabilities to
Purchaser, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Purchaser or any entity under the control of
Purchaser (including a Purchaser subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Purchaser may set off the same or any part thereof and
apply the same to any liability or obligation of Guarantor even though unmatured
and regardless of the adequacy of any other collateral securing the
Liabilities.  ANY AND ALL RIGHTS TO REQUIRE PURCHASER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND PURCHASER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE NOTE DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
10.12           Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Note Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
10.13           Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
10.14           Construction of Agreement.  The parties mutually acknowledge
that they and their attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty this Agreement shall be
construed without regard to which of the parties caused the uncertainty to
exist.
 
10.15           Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
10.16           Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
11              DEFINITIONS
 

 
-15-

--------------------------------------------------------------------------------

 

11.1           Definitions.  As used in this Agreement, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Guarantor.
 
“Account Guarantor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
 “Borrower” is defined in Section 1.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Purchaser is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Purchaser’s certificates of
deposit issued maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition.
 
“Claims” is defined in Section 10.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Note Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Purchaser’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Guarantor described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as
 

 
-16-

--------------------------------------------------------------------------------

 

an obligation, in each case, directly or indirectly guaranteed, endorsed,
co-made, discounted or sold with recourse by that Person, or for which that
Person is directly or indirectly liable; (b) any obligations for undrawn letters
of credit for the account of that Person; and (c) all obligations from any
interest rate, currency or commodity swap agreement, interest rate cap or collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; but “Contingent Obligation” does not include endorsements in the
ordinary course of business.  The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Guarantor maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Guarantor maintains a Securities
Account or a Commodity Account, Guarantor, and Purchaser pursuant to which
Purchaser obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Effective Date” is defined in the preamble hereof.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 6.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 
-17-

--------------------------------------------------------------------------------

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is defined in the preamble hereof.
 
“Guarantor’s Books” are all Guarantor’s books and records including ledgers,
federal and state tax returns, records regarding Guarantor’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Guaranty” is defined in Section 1.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 10.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Guarantor’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Guarantor;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Guarantor’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 

 
-18-

--------------------------------------------------------------------------------

 

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Guarantor to Purchaser dated as of the date hereof.
 
“Liabilities” is defined in Section 1.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Purchaser’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Guarantor; or (c) a material impairment of
the prospect of repayment of any portion of the Liabilities.
 
“Note Purchase Agreement” is defined in Section 1.
 
“Note Documents” are, collectively, this Agreement, each Guaranty, each Security
Agreement, the Perfection Certificate, the IP Agreement, and any other present
or future agreement between Guarantor any Guarantor and/or for the benefit of
Purchaser in connection with this Agreement, all as amended, restated, or
otherwise modified.
 
“Note Party” and “Note Parties” mean each Borrower and each Guarantor.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Perfection Certificate” is defined in Section 3.1.
 
“Permitted Indebtedness” is:
 
(a)           Guarantor’s Indebtedness to Purchaser under the Guaranty;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt, if any;
 
(d)           unsecured Indebtedness to trade debtors incurred in the ordinary
business, in amounts and in a manner consistent with past practices;
 
(e)           Indebtedness secured by Permitted Liens; and
 
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;
 
(b)           Investments consisting of Cash Equivalents;
 

 
-19-

--------------------------------------------------------------------------------

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Guarantor’s business;
 
(d)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Guarantor or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Guarantor’s board of
directors; and
 
(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Note Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Guarantor maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by
Guarantor incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of Guarantor’s business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the ordinary course of Guarantor’s business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Purchaser a
security interest therein; and
 
(f)           Liens arising from (i) Permitted Indebtedness or (ii) attachments
or judgments, orders, or decrees in circumstances not constituting an Event of
Default under Sections 6.2 and 6.4.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Purchaser” is defined in the preamble hereof.
 
“Purchaser Entities” is defined in Section 10.9.
 
“Purchaser Expenses” are all audit fees and expenses and reasonable costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Note Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).
 

 
-20-

--------------------------------------------------------------------------------

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Guarantor.
 
“Restricted License” is any material license or other agreement with respect to
which Guarantor is the licensee (a) that prohibits or otherwise restricts
Guarantor from granting a security interest in Guarantor’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Purchaser’s right to sell any
Collateral.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Subordinated Debt” is indebtedness incurred by Guarantor subordinated to all of
Guarantor’s now or hereafter indebtedness to Purchaser (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Purchaser entered into between Purchaser and the
other creditor), on terms reasonably acceptable to Purchaser.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Guarantor.
 
“TEK” means TEK CHANNEL CONSULTING, LLC, a Colorado limited liability company.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Guarantor connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 5.1.
 


 


 
 [Signature page follows.]
 

 
-21-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
GUARANTOR:
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC, a
Virginia limited liability company
 
 
By
/s/ Eric A. Swank   
 
   
Name:
Eric A. Swank   
 
   
Title:
CFO of Sole Member   
 
               

 
TEK CHANNEL CONSULTING, LLC, a
Colorado limited liability company
 
 
By
/s/ Eric A. Swank   
 
   
Name:
Eric A. Swank   
 
   
Title:
CFO of Managing Member   
 
               

 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
PURCHASER:
 
BIA DIGITAL PARTNERS SBIC II LP
 
By:  BIA Digital Partners II LLC
Its:  General Partner
 
 
By:
/s/ Lloyd Sams   
 
   
Name:
 Lloyd Sams   
 
   
Title:
 Managing Principal   
 
               

 
 
 


 


 


 

  Security Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Guarantor’s right, title and interest in and
to the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Guarantor’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 


 
 

 

 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 